Filed 6/10/15 P. v. Willis CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                                                        COPY
              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,                                                                                  C076549

                   Plaintiff and Respondent,                                     (Super. Ct. No. 13F03841,
                                                                                         13F07926)
         v.

CORNELL WYLE WILLIS,

                   Defendant and Appellant.




         Defendant Cornell Wyle Willis pleaded no contest to unlawful possession for sale
of a controlled substance, methamphetamine, admitted a prior strike, and was sentenced
to four years in state prison. Prior to entry of his plea, defendant filed a Pitchess1 motion
seeking discovery of law enforcement personnel records. After an in camera examination
of the Pitchess materials, the trial court denied the motion.




1   Pitchess v. Superior Court (1974) 11 Cal.3d 531 (Pitchess).

                                                             1
        On appeal, defendant requests this court to review the sealed transcript of the
Pitchess hearing to determine if the trial court properly denied his Pitchess motion.
Having done so, we will affirm the judgment.
                   FACTUAL AND PROCEDURAL BACKGROUND
        The parties stipulated to the following factual basis for defendant’s no contest
plea:
        “Sacramento police officers went to the defendant’s home, which he shared with
his brother. The [d]efendant consented to a search of his bedroom. [¶] In the
defendant’s bedroom, the officers located two plastic baggies containing 11.82 grams of
methamphetamine. There was also a box of baggies that were similar to the baggies the
methamphetamine was contained in. There was a digital scale, calculators, and a
working stun gun. [¶] The defendant admitted that he does sell meth and that he had
been doing it for approximately six months.”
        Defendant was charged by felony complaint, deemed the information, with
unlawful possession for sale of a controlled substance, methamphetamine. (Health &
Saf. Code, § 11378.) The information alleged defendant suffered a prior serious felony
conviction (Pen. Code, § 1192.7, subd. (c)) 2, a strike within the meaning of sections 667,
subdivisions (b) through (i), and 1170.12.
        Defendant filed a Pitchess motion seeking discovery of law enforcement personnel
records. The court determined defendant had established good cause for an in camera
review. After conducting an in camera examination of the Pitchess materials, the trial
court denied defendant’s motion.
        Next, defendant filed a motion to suppress evidence. (§ 1538.5.) While the
motion to suppress was pending, the district attorney filed an amended information




2   Further undesignated statutory references are to the Penal Code.

                                              2
adding allegations that defendant suffered a second prior conviction within the meaning
of Health and Safety Code section 11370.2, subdivision (c), and served a prior prison
term within the meaning of section 667.5, subdivision (b).
       Defendant pleaded no contest to unlawful possession for sale of a controlled
substance, methamphetamine (Health & Saf. Code, § 11378) and admitted the prior strike
(§§ 667, 1170.12) in exchange for a stipulated sentence of four years in state prison. The
motion to suppress was withdrawn.
       The trial court sentenced defendant to the middle term of two years, doubled
pursuant to the strike, for an aggregate term of four years in state prison. The remaining
charges and another pending case (No. 13F07926) were dismissed in the interest of
justice.
       Defendant filed two timely notices of appeal. The first, filed by defendant in pro
per on May 27, 2014, was based on the sentence or matters occurring after entry of the
plea; denial of the motion to suppress evidence; and ineffective assistance of counsel.
The trial court denied defendant’s request for a certificate of probable cause. The second,
filed by counsel on behalf of defendant on May 28, 2014, seeks relief for the trial court’s
denial of his request to strike his prior strike. The trial court granted defendant’s request
for a certificate of probable cause.
                                       DISCUSSION
       Prior to entry of his plea, defendant filed a Pitchess motion seeking discovery of
the law enforcement personnel records of Officers MacAulay and Shippen relating to
illegal arrests, forced confessions, acts of unnecessary or excessive force, falsification of
evidence or testimony, discrimination on the basis of race, national origin, religion,




                                              3
gender, or sexual orientation, unlawful searches and seizures, and “other alleged acts
involving moral turpitude,” as well as any and all Brady3 material.
        The trial court conducted an in camera examination of the records related to
“[i]llegal arrests, falsification of evidence or testimony, discrimination . . . on the basis of
race, and unlawful search and seizure.” Following that examination, the court informed
defendant as follows: “The Court has reviewed summaries and/or documents that
potentially could be responsive to the defense motion, did not find any such complaints
or evidence that would fall within the scope as we have described.”
        Defendant asks this court to conduct an independent review of the sealed records
of the trial court’s hearing on his Pitchess motion. (People v. Mooc (2001) 26 Cal.4th
1216, 1228-1229; People v. Rodriguez (2011) 193 Cal.App.4th 360, 366.) He argues
appellate review of a Pitchess motion following a guilty plea is proper where, as here, the
motion seeks information related to the legality of a search. (People v. Hobbs (1994)
7 Cal.4th 948, 955-956; People v. Collins (2004) 115 Cal.App.4th 137, 148-151.) The
People do not oppose the request.
        We will not disturb a trial court’s ruling on a Pitchess motion absent an abuse of
discretion. (Alford v. Superior Court (2003) 29 Cal.4th 1033, 1039.) Having reviewed
the Pitchess record, we find no procedural or substantive error in the trial court’s
handling of the motion or in its ruling. (See People v. Myles (2012) 53 Cal.4th 1181,
1208-1209.)




3   Brady v. Maryland (1963) 373 U.S. 83 [10 L.Ed.2d 215] (Brady).

                                               4
                                  DISPOSITION
     The judgment is affirmed.



                                           RENNER   , J.



We concur:



RAYE                    , P. J.



BUTZ                    , J.




                                       5